Citation Nr: 1308184	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION


The Veteran served on active duty from April 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional (RO).  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the St. Louis, Missouri, VA Regional Office.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2009, the Veteran submitted a timely substantive appeal to the Board via a VA Form 9, on which he indicated that he wanted a Board hearing at his local office via in person or by video conference.  The Veteran was scheduled for a video conference hearing at the RO on February 12, 2013; however, he failed to report for the scheduled hearing.  In February 2013, the Veteran's representative indicated that the Veteran called the local Disabled American Veterans (DAV) office on the day of his scheduled hearing and notified them that he had gotten lost and would not make it to the hearing.  The Veteran requested that the hearing be rescheduled.  As such, the Veteran's representative has submitted a motion to remand the case to the RO to reschedule the video conference hearing.  See the February 2013 motion.  

Pursuant to 38 C.F.R. § 20.700 (2012), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by a veteran at any time before the date of the hearing.  A request for a hearing may not be withdrawn by a veteran's representative without the consent of the veteran.  See 38 C.F.R. § 20.704(e).  In light of the Veteran's request, and because the RO schedules video conference hearings, a remand of this matter to the RO is warranted.  

In view of the foregoing, to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

Schedule the Veteran for a video conference hearing at the Los Angeles, California, Regional Office.  The Veteran and his representative should be notified of the date and time of the hearing.  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


